Calhoon, J.,
delivered the opinion of the court.
The appellant lodge in 1903 insured the life of Chester Smith for $100, payable to “his widow or other heirs.” He died, and his heirs claim the money in a bill against the lodge and one Mrs. Richardson. It is shown that there was a pretended marriage between Chester and Mrs. Richardson in 1901, but that was in fact no marriage at all, because he was forced into it, and that every movement at it and preceding it was under the coercion of pistols and bludgeons, and that immediately at the conclusion of the pretended ceremony he went away from her, has never cohabited with her, nor even visited her. The decree below, in efféet, was that the marriage was void, in so far as it concerned this money claim and that the lodge pay the petitioning heirs. Mrs. Richardson was duly made a party defendant to the proceeding, but does not appeal; the lodge being the only appellant.
We agree with the chancellor that it must pay the heirs to the exclusion of Mrs. Richardson. The marriage was void, so far as this money claim in controversy goes, and payment to appellees is fully protected as against Mrs. Richardson. This conclusion does not touch the question of the course of the courts if there had been consummation of the coerced marriage, nor do any of the decisions apply that refer to collateral attacks on a marriage.

Affirmed.